September 18, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
  BASIC ENERGY SERVICES, INC D/B/A BES HOLDING COMPANY, Appellant

NO. 14-11-00566-CV                           V.

BAKER HUGHES INCORPORATED, BAKER HUGHES OILFIELD OPERATIONS,
             INC., AND EOG RESOURCES, INC, Appellees
                 ________________________________

       Today the Court heard the parties’ joint motions to vacate the judgment signed by
the court below on March 31, 2011. Having considered the motions and found them
meritorious, we order the judgment VACATED AND REMAND the cause to the trial
court for proceedings in accordance with this Court’s opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.